UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT of 1 June 30, 2007. □TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 FROMTO. Commission file number0-12820 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1284688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 628 Main Street Danville, Virginia 24541 (Address of principal executive offices) (Zip Code) (434) 792-5111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Noþ At August 7, 2007, the Company had6,142,867 shares Common Stock outstanding, $1 par value. AMERICAN NATIONAL BANKSHARES INC. Index Page Part I FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 3 Consolidated Statements of Income for the three months ended June 30, 2007 and 2006 4 Consolidated Statements of Income for the six months ended June 30, 2007 and 2006 5 Consolidated Statements of Changes in Shareholders' Equity for the six months ended June 30, 2007 and 2006 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 9 Item 2 Management's Discussion and Analysis of the Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 25 Item 4 Controls and Procedures 25 Part II OTHER INFORMATION Item 1 Legal Proceedings 26 Item 1A Risk Factors 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Defaults Upon Senior Securities 26 Item 4 Submission of Matters to a Vote of Security Holders 26 Item 5 Other Information 26 Item 6 Exhibits 26 SIGNATURES 27 2 Index American National Bankshares Inc. and Subsidiary Consolidated Balance Sheets (Dollars in thousands, except share data) (Unaudited) (Audited) June 30, December 31, ASSETS 2007 2006 Cash and due from banks $ 21,735 $ 24,375 Interest bearing deposits in other banks 17,053 1,749 Securities available for sale, at fair value 121,083 148,748 Securities held to maturity (fair value of $13,255 in 2007 and $14,131 in 2006) 13,148 13,873 Total securities 134,231 162,621 Loans held for sale 2,306 1,662 Loans, net of unearned income 551,744 542,228 Less allowance for loan losses (7,493 ) (7,264 ) Net loans 544,251 534,964 Bank premises and equipment, at cost, less accumulated depreciation of $15,304 in 2007 and $14,755 in 2006 12,899 12,438 Goodwill 22,468 22,468 Core deposit intangibles, net 2,641 2,829 Accrued interest receivable and other assets 13,553 14,614 Total assets $ 771,137 $ 777,720 LIABILITIES and SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest bearing $ 107,206 $ 106,885 Demand deposits interest bearing 110,482 107,170 Money market deposits 50,749 50,948 Savings deposits 66,948 69,517 Time deposits 260,359 274,008 Total deposits 595,744 608,528 Repurchase agreements 43,615 33,368 FHLB borrowings 10,012 15,087 Trust preferred capital notes 20,619 20,619 Accrued interest payable and other liabilities 3,898 5,126 Total liabilities 673,888 682,728 Shareholders' equity: Preferred stock, $5 par, 200,000 shares authorized, none outstanding - - Common stock, $1 par, 10,000,000 shares authorized, 6,145,617 shares outstanding atJune 30, 2007 and 6,161,865 shares outstanding at December 31, 2006 6,146 6,162 Capital in excess of par value 26,422 26,414 Retained earnings 67,122 64,584 Accumulated other comprehensive income (loss), net (2,441 ) (2,168 ) Total shareholders' equity 97,249 94,992 Total liabilities and shareholders' equity $ 771,137 $ 777,720 The accompanying notes are an integral part of the consolidated financial statements. 3 Index American National Bankshares Inc. and Subsidiary Consolidated Statements of Income (Dollars in thousands, except per share and per share data)(Unaudited) Three Months Ended June 30 2007 2006 Interest Income: Interest and fees on loans $ 10,408 $ 10,089 Interest and dividends on securities: Taxable 1,028 1,358 Tax-exempt 420 430 Dividends 82 78 Other interest income 168 191 Total interest income 12,106 12,146 Interest Expense: Interest on deposits 3,860 3,538 Interest on repurchase agreements 449 335 Interest on trust preferred capital notes 344 320 Interest on other borrowings 170 242 Total interest expense 4,823 4,435 Net Interest Income 7,283 7,711 Provision for loan losses - 354 Net Interest Income After Provision for Loan Losses 7,283 7,357 Noninterest Income: Trust fees 924 885 Service charges on deposit accounts 625 737 Mortgage banking income 329 203 Brokerage fees 159 109 Other fees and commissions 198 183 Securities gains, net 64 17 Other 132 133 Total noninterest income 2,431 2,267 Noninterest Expense: Salaries 2,514 2,527 Pension and other employee benefits 737 673 Occupancy and equipment 850 744 Bank franchise tax 165 170 Other 1,182 1,242 Total noninterest expense 5,448 5,356 Income Before Income Tax Provision 4,266 4,268 Income Tax Provision 1,235 1,266 Net Income $ 3,031 $ 3,002 Net Income Per Common Share: Basic $ 0.49 $ 0.49 Diluted $ 0.49 $ 0.48 Average Common Shares Outstanding: Basic 6,150,216 6,172,522 Diluted 6,177,165 6,207,543 The accompanying notes are an integral part of the consolidated financial statements. 4 Index American National Bankshares Inc. and Subsidiary Consolidated Statements of Income (Dollars in thousands, except per share and per share data)(Unaudited) Six Months Ended June 30 2007 2006 Interest Income: Interest and fees on loans $ 20,487 $ 17,045 Interest and dividends on securities: Taxable 2,164 2,510 Tax-exempt 843 881 Dividends 171 135 Other interest income 339 423 Total interest income 24,004 20,994 Interest Expense: Interest on deposits 7,643 5,845 Interest on repurchase agreements 875 644 Interest on trust preferred capital notes 687 320 Interest on other borrowings 376 455 Total interest expense 9,581 7,264 Net Interest Income 14,423 13,730 Provision for loan losses 303 480 Net Interest Income After Provision for Loan Losses 14,120 13,250 Noninterest Income: Trust fees 1,803 1,640 Service charges on deposit accounts 1,247 1,308 Mortgage banking income 519 336 Brokerage fees 248 234 Other fees and commissions 398 367 Securities gains, net 89 38 Other 339 245 Total noninterest income 4,643 4,168 Noninterest Expense: Salaries 4,904 4,511 Pension and other employee benefits 1,385 1,322 Occupancy and equipment 1,679 1,390 Bank franchise tax 333 310 Other 2,317 2,206 Total noninterest expense 10,618 9,739 Income Before Income Tax Provision 8,145 7,679 Income Tax Provision 2,410 2,271 Net Income $ 5,735 $ 5,408 Net Income Per Common Share: Basic $ 0.93 $ 0.93 Diluted $ 0.93 $ 0.93 Average Common Shares Outstanding: Basic 6,153,496 5,805,287 Diluted 6,181,107 5,840,871 The accompanying notes are an integral part of the consolidated financial statements. 5 Index American National Bankshares Inc. and Subsidiary Consolidated Statements of Changes in Shareholders' Equity Six Months Ended June 30, 2007 and 2006(Unaudited) (Dollars in thousands) Accumulated Common Stock Capital in Other Total Excess of Retained Comprehensive Shareholders' Shares Amount Par Value Earnings Income (Loss) Equity Balance, December 31, 2005 5,441,758 $ 5,442 $ 9,588 $ 59,109 $ (720 ) $ 73,419 Net income - - - 5,408 - 5,408 Change in unrealized losses on securities available for sale, net of tax of $ (751) - (1,361 ) Less:Reclassification adjustment for gains on securities available for sale, net of tax of $ (13) - (26 ) Other comprehensive income (loss) (1,387 ) (1,387 ) Total comprehensive income 4,021 Merger acquisition 746,944 747 16,799 17,546 Stock repurchased and retired (31,200 ) (31 ) (98 ) (597 ) - (726 ) Stock options exercised 4,988 4 64 - - 68 Cash dividends declared ($ .43 per share) - - - (2,497 ) - (2,497 ) Balance, June 30, 2006 6,162,490 $ 6,162 $ 26,353 $ 61,423 $ (2,107 ) $ 91,831 Balance, December 31, 2006 6,161,865 $ 6,162 $ 26,414 $ 64,584 $ (2,168 ) 94,992 Net income - - - 5,735 - 5,735 Change in unrealized losses on securities available for sale, net of tax of $ (117) - (214 ) Less:Reclassification adjustment for gains on securities available for sale, net of tax of $ (30) - (59 ) Other comprehensive income (loss) (273 ) (273 ) Total comprehensive income 5,462 Stock repurchased and retired (24,300 ) (24 ) (104 ) (428 ) - (556 ) Stock options exercised 8,052 8 112 - - 120 Cash dividends declared ($ .45 per share) - - - (2,769 ) - (2,769 ) Balance, June 30, 2007 6,145,617 $ 6,146 $ 26,422 $ 67,122 $ (2,441 ) $ 97,249 The accompanying notes are an integral part of the consolidated financial statements. 6 Index American National Bankshares Inc. and Subsidiary Consolidated Statements of Cash Flows Six Months Ended June 30, 2007 and 2006 (Dollars in thousands)(Unaudited) 2007 2006 Cash Flows from Operating Activities: Net income $ 5,735 $ 5,408 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 303 480 Depreciation 564 451 Core deposit intangible amortization 188 173 Amortization of purchase accounting adjustments - (200 ) Net amortization (accretion) of bond premiums and discounts (59 ) 17 Net gain on sale or call of securities (89 ) (38 ) Gain on loans held for sale (397 ) (200 ) Proceeds from sales of loans held for sale 17,862 6,592 Originations of loans held for sale (18,109 ) (6,683 ) Net gain on foreclosed real estate (6 ) (3 ) Change in valuation allowance for foreclosed real estate (10 ) - Gain on sale of premises and equipment (9 ) - Deferred income tax expense (benefit) 92 (195 ) Change in interest receivable (15 ) (304 ) Change in other assets 1,117 (1,883 ) Change in interest payable (100 ) 222 Change in other liabilities (1,128 ) (956 ) Net cash provided by operating activities 5,939 2,881 Cash Flows from Investing Activities: Proceeds from sales of securities available for sale 665 883 Proceeds from maturities and calls of securities available for sale 31,589 32,781 Proceeds from maturities and calls of securities held to maturity 725 2,862 Purchases of securities available for sale (4,861 ) (38,094 ) Net change in loans (9,590 ) 1,634 Net cash paid in merger acquisition - (14,634 ) Purchases of bank property and equipment (1,016 ) (397 ) Proceeds from sales of foreclosed real estate 30 91 Net cash provided by (used in) investing activities 17,542 (14,874 ) (Continued on next page) 7 Index American National Bankshares Inc. and Subsidiary Consolidated Statements of Cash Flows Six Months Ended June 30, 2007 and 2006 (Dollars in thousands)(Unaudited) 2007 2006 Cash Flows from Financing Activities: Net change in demand, money market, and savings deposits 865 13,682 Net change in time deposits (13,649 ) (14,619 ) Net change in repurchase agreements 10,247 6,464 Net change in FHLB borrowings (5,075 ) 18,044 Cash dividends paid (2,769 ) (2,497 ) Repurchase of stock (556 ) (726 ) Proceeds from exercise of stock options 120 68 Net cash (used in) provided by financing activities (10,817 ) 20,416 Net Increase in Cash and Cash Equivalents 12,664 8,423 Cash and Cash Equivalents at Beginning of Period 26,124 27,354 Cash and Cash Equivalents at End of Period $ 38,788 $ 35,777 Supplemental Schedule of Cash and Cash Equivalents: Cash: Cash and due from banks $ 21,735 $ 19,352 Interest bearing deposits in other banks 17,053 16,425 $ 38,788 $ 35,777 Supplemental Disclosure of Cash Flow Information: Interest paid $ 8,995 $ 6,403 Income taxes paid 1,022 918 Transfer of loans to other real estate owned - 115 Unrealized gain (loss) on securities available for sale (420 ) (2,152 ) Merger acquisition Fair value of assets acquired - 175,423 Fair value of common stock issued - (17,546 ) Cash paid - (17,087 ) Liabilities assumed - 140,790 The accompanying notes are an integral part of the consolidated financial statements. 8 Index AMERICAN NATIONAL BANKSHARES INC. AND SUBSIDIARY NOTES TO FINANCIAL STATEMENTS Note 1 – Basis of Presentation The consolidated financial statements include the amounts and results of operations of American National Bankshares Inc. and its wholly owned subsidiary, American National Bank and Trust Company (collectively referred to as the “Company”). In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the Company’s financial position as of June 30, 2007; the consolidated statements of income for the three months and six months ended June 30, 2007 and 2006; the consolidated statements of changes in shareholders’ equity for the six months ended June 30, 2007 and 2006; and the consolidated statements of cash flows for the six months ended June 30, 2007 and 2006. Operating results for the six month period ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. Certain reclassifications have been made to prior period balances to conform to the current period presentation. The statements should be read in conjunction with the Notes to Financial Statements included in the Company’s Form 10-K for the year ended December 31, 2006. Note 2 - Securities The amortized cost and estimated fair value of investments in debt and equity securities at June 30, 2007 and December 31, 2006 were as follows: June 30, 2007 (in thousands) Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value Securities available for sale: Debt securities: Federal agencies $ 62,571 $ 1 $ 704 $ 61,868 Mortgage-backed 19,530 57 345 19,242 State and municipal 33,557 54 793 32,818 Corporate 1,485 - 51 1,434 Equity securities: FHLB stock – restricted 1,851 - - 1,851 Federal Reserve stock - restricted 1,429 - - 1,429 FNMA and FHLMC preferred stock 2,067 279 - 2,346 Other 95 - - 95 Total securities available for sale 122,585 391 1,893 121,083 Securities held to maturity: Federal agencies 1,000 - 1 999 Mortgage-backed 347 5 - 352 State and municipal 11,801 157 54 11,904 Total securities held to maturity 13,148 162 55 13,255 Total securities $ 135,733 $ 553 $ 1,948 $ 134,338 9 Index December 31, 2006 (in thousands) Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value Securities available for sale: Debt securities: Federal agencies $ 88,106 $ 40 $ 819 $ 87,327 Mortgage-backed 19,225 104 353 18,976 State and municipal 33,608 168 423 33,353 Corporate 2,490 3 56 2,437 Equity securities: FHLB stock - restricted 2,248 - - 2,248 Federal Reserve stock - restricted 1,429 - - 1,429 FNMA and FHLMC preferred stock 2,643 254 - 2,897 Other 81 - - 81 Total securities available for sale 149,830 569 1,651 148,748 Securities held to maturity: Federal agencies 1,001 - 12 989 Mortgage-backed 385 9 - 394 State and municipal 12,487 291 30 12,748 Total securities held to maturity 13,873 300 42 14,131 Total securities $ 163,703 $ 869 $ 1,693 $ 162,879 The following table shows gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at June 30, 2007. Total Less than 12 Months 12 Months orMore (in thousands) Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss Federal agencies $ 60,391 $ 705 $ 15,951 $ 147 $ 44,440 $ 558 Mortgage-backed 13,450 345 3,967 41 9,483 304 State and municipal 30,798 847 6,793 136 24,005 711 Corporate 1,434 51 - - 1,434 51 Total $ 106,073 $ 1,948 $ 26,711 $ 324 $ 79,362 $ 1,624 Management evaluates securities for other-than-temporary impairment quarterly, and more frequently when economic or market concerns warrant such evaluation.
